Citation Nr: 9918987	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  99-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.  



ATTORNEY FOR THE BOARD



J. Fussell, Counsel



INTRODUCTION 

The veteran had active service from September 1985 to 
December 1990.  

The veteran's original claim seeking entitlement to service 
connection for migraine headaches was denied by a May 21, 
1991 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Columbia, South Carolina.  She was 
notified of this determination and of her procedural and 
appellate rights by VA letter dated June 6, 1991.  In VA Form 
21-4138, Statement in Support of Claim, received in October 
1991, the veteran stated that she "would like for the VA to 
reconsider my claim for SC for migraine headaches."  

This current matter comes before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision of the VA 
Regional Office (RO) in Montgomery, Alabama, which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection for migraine headaches.

The Board further notes that in her VA Form 9 dated in 
February 1999, the veteran requested a hearing before a 
Member of the Board at the RO.  Because this case must be 
remanded for a hearing, the Board does not address whether 
the veteran's October 1991 statement, constituted a valid 
notice of disagreement (NOD) as to the May 1991 denial of 
service connection which, in turn, would impact upon whether 
finality attaches to that rating decision.  


REMAND

As previously indicated, the veteran has requested to appear 
before a traveling Member of the Board at the RO.  Pursuant 
to 38 C.F.R. § 20.700 (1998), a veteran is entitled to a 
hearing before the Board if such a request is made.  Inasmuch 
as the record does not show that the veteran has withdrawn 
her request, the Board finds that the case must be remanded 
before the Board may proceed with its appellate review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

Appropriate action should be taken in 
accordance with the veteran's request, to 
schedule the veteran for a personal 
hearing before a Member of the Board at 
the RO.  

While this case is in remand status, the veteran and her 
representative are free to submit additional evidence and 
argument regarding the issue on appeal.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until she receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

